Name: COUNCIL REGULATION (EEC) No 1210/93 of 17 May 1993 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  natural environment
 Date Published: nan

 19. 5. 93 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1210/93 of 17 May 1993 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic in view of the fact that some of the conservation measures relate to fishing seasons which commenced on or after 1 July 1992 ; Whereas, therefore, the necessary provisions should now be laid down to ensure that the conservation measures adopted by the CCAMLR are applied to Community fishermen with effect from the relevant dates ; Whereas, pursuant to Article 4 of Regulation (EEC) No 3760/92, it is for the Council to establish measures for each fishery or group of fisheries ; Whereas the fishing activities referred to in this Regula ­ tion are subject to the control measures provided for in Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (3) ; Whereas Council Regulation (EEC) No 2245/85 of 2 August 1985 laying down certain technical measures for the conservation of fish stocks in the Antarctic (4) should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (l), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 4 of Regulation (EEC) No 3760/92, the conservation measures necessary to achieve the aims set out in Article 2 of that Regulation are to be formulated in the light of the available biolo ­ gical and technical analyses ; Whereas the Convention on the conservation of antarctic marine living resources, hereinafter called 'the Conven ­ tion', was approved by Council Decision 8 1 /691 /EEC (2) ; whereas it entered it entered into force for the Commu ­ nity on 21 May 1982 ; Whereas the Commission for the conservation of antarctic marine living resources (hereinafter referred to as the CCAMLR), established by the Convention, adopted, on the recommendation of its scientific committee, certain conservation measures applicable in particular to the fish stocks occuring in the waters off south Georgia ; Whereas these conservation measures were notified to the members of the CCAMLR on 10 November 1992 ; whereas, in the absence of objections to the measures, they become binding on 10 May 1993 pursuant to Article IX (6) of the Convention ; Whereas the members of the CCAMLR stated that they intended to apply these conservation measures on a provi ­ sional basis, without waiting for them to become binding, HAS ADOPTED THIS REGULATION : Article 1 Articles 2, 2a, and 2b of Regulation (EEC) No 2245/85 shall be replaced by the following : Article 2 Prohibition on fishing (*) 1 . Directed fishing for Patagonotothen brevicauda guntheri, Notothenia Rossii, Notothenia gibberifrons, (3) OJ No L 207, 29. 7. 1987, p. 1 . Regulaton as amended by Re ­ gulation (EEC) No 3483/88 (OJ No L 306, 11 . 11 . 1988, p. 2.) (4) OJ No L 210, 7. 8 . 1985, p. 2. Regulation as last amended by Regulation (EEC) No 2004/92 (OJ No L 203, 21 . 7. 1992, p. 1 .) (') OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 252, 5. 9 . 1981 , p. 26. 19. 5. 93No L 123/2 Official Journal of the European Communities 6 November 1992 to 31 March 1993 shall be limited to 9 200 tonnes. Directed fisheries for the species shall be prohibited in the period 1 April to 5 November 1993. 8 . Catches of Notothenia squamifrons in FAO Antarctic division 58.4.4 (Ob and Lena Banks) in the two-year period from 6 November 1992 shall be limited to a TAC of 1 150 tonnes, of which a maximum of 715 tonnes may be taken on Lena Bank and 435 tonnes on Ob Bank. 9. The date on which the catches taken by Community vessels or the other vessels concerned are deemed to have exhausted the TAC specified in para ­ graphs 1 to 8 shall be fixed by the Commission pursuant to Article 1 1 (3) of Regulation (EEC) No 2241 /87 as soon as the required information is received from the CCAMLR. 10 . With effect from the date fixed pursuant to paragraph 9, all fishing for the species concerned shall be prohibited in FAO Antarctic sub-area 48.3 and Community vessels shall cease to retain on board, tranship or land any catches of this fish taken in that sub-area after that date. Article 2b Chaenocepbalus aceratus, Pseudochainichthy geor ­ gianus and Notothenia squamifrons in FAO Antarctic sub-area 48.3 (south Georgia) shall be prohi ­ bited from 6 November 1992 to the end of the CCAMLR meeting in 1994, except for scientific research purposes. 2. Directed fishing for finfish in FAO Antarctic sub-areas 48.1 and 48.2 shall be prohibited in the 1992/93 season except for scientific research purposes. Article 2a Catch limitation^*) 1 . The total catch of Electrona carlsbergi in the period 6 November 1992 to 5 November 1993 shall be limited to 245 000 tonnes in FAO Antarctic sub ­ area 48.3. In addition, the total catch of Electrona carslbergi in the same period shall be limited to 53 000 tonnes in the Shag Rocks region, defined as the area bounded by a line joining the following points : 52 °30 'S, 40 °W ; 52 °30'S, 44 °W ; 54 °30'S, 40 °W arid 54 °30 'S, 44 °W. 2. In the course of fishing in FAO Antarctic sub ­ area 48.3, by-catches of Notothenia rossii, Notothenia squamifrons and Pseudochaenichthys georgianus shall be limited to 300 tonnes for each species and by-catches of Notothenia gibberifrons and Chaenoce ­ pbalus aceratus shall be limited too 1 470 and 2 200 tonnes respectively. 3. Fishing in FAO Antarctic sub-area 48.3 shall be terminated if by-catches of one of the species listed in paragraph 2 reach the by-catch limits foreseen or if total catches of Electron carlsbergi reach 245 000 tonnes, whichever happens first. 4. The fishery in the Shag Rocks shall close if the by-catch of any of the species named in paragraph 2 reaches their by-catch limit or the total catches of Electrona carlsbergi reach 53 000 tonnes, which ever happens first. 5. Catches of Dissostichus Eleginoides taken in the FAO Antarctic sub-area 48.3 in the period 6 December 1992 to 5 November 1993 shall be limited to a TAC of 3 350 tonnes. 6. Catches of Euphausia superba taken in FAO Antarctic area 48 shall be limited to 1,5 million tonnes in the period 1 July 1992 to 30 June 1993. 7. Catches of Champsocephalus gunnari taken in FAO Antarctic sub-area 48.3 in the period Catch reports f) 1 . Catches of Patagonotothen brevicauda guntheri, Champsocephalus gunnari, Dissosthicus Elegenoides, Notothenia rossii, Notothenia gibberifrons, Noto ­ thenia squamifrons, Chaenocepbalus aceratus, Pseu ­ dochaenichthys georgianus, Electrona carlsbergi in FAO Antarctic sub-area 48.3 and Euphausia superba and crabs in FAO Antarctic area 48 shall be the subject of reports in accordance with this Article, without prejudice to the application of Articles 5 to 9 of Regulation (EEC) No 2241 /87. 2. Total catches, broken down by vessels, which were made by Community vessels in the period between 1 July 1992 and the end of the first month following the month in which this Regulation enters into force shall , within 10 days of the end of the period, be notified to the Commission by the Member States in which the vessels concerned are registered or whose flag they fly. 3 . For the purposes of reporting the catches taken after the period referred to in paragraph 2, each calendar month shall be divided into six reporting periods designated by the letters A, B, C, D, E and F and running from day 1 to day 5, day 6 to day 10, day 11 to day 15, day 16 to day 20, day 21 to day 25 and day 26 to the last day of the month respectively. 19 . 5. 93 Official Journal of the European Communities No L 123/3 CCAMLR of the total catches made by the Commu ­ nity vessels in the preceding reporting period. At the latest within three days of each reporting period, each Member State shall notify the Commis ­ sion of the total catches, broken down by vessels, that the vessels flying its flag or registered in its territory have made in the preceding reporting period, speci ­ fying the month and reporting period concerned. f) The FAO zones mentioned in this Regulation are defined in Commission communication 85/C335/02, (OJ No C 335, 24. 12. 1985, p. 2).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 4. On the basis of the information received pur ­ suant to paragraphs 2 and 3, the Commission shall, at the end of each reporting period, inform the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Council The President J. HILDEN